TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 8, 2019



                                      NO. 03-19-00032-CR


                                  Sylvia Emiabata, Appellant

                                               v.

                                  The State of Texas, Appellee


          APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
                BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
       DISMISSED FOR WANT OF JURISDICTION—OPINION BY JUSTICE TRIANA



This is an appeal from an order of dismissal signed by the county court at law. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.